Citation Nr: 1638803	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-10 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess 20 percent for degenerative joint disease (DJD), status post fracture of the left ankle.

2.  Entitlement to service connection for a respiratory disorder, to include asbestosis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2010 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case was previously remanded by the Board in September 2015.

The Board notes that the most recent supplemental statement of the case with respect to the left ankle disability was issued in January 2016, while the most recent supplemental statement of the case with respect to the respiratory disorder was issued in June 2016.  Although new VA treatment records were subsequently added to the record in July 2016, in January 2016 the Veteran waived his right to have his case remanded to the Agency of Original Jurisdiction to consider any new evidence received.

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's DJD, status post fracture of the left ankle, is manifested by marked limitation of motion of plantar flexion to 10 degrees and dorsiflexion to 5 degrees


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for DJD, status post fracture of the left ankle, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4 .71a, Diagnostic Code 5271 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, correspondence issued in August 2009 notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records, VA medical records, private treatment records, and the reports of September 2009, July 2010, and December 2015 VA examinations were reviewed by both the Agency of Original Jurisdiction and the Board.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim decided herein. 

The issue of entitlement to a disability rating in excess 20 percent for DJD, status post fracture of the left ankle, was previously before the Board in September 2015, at which time it was remanded so that additional VA treatment records could be obtained and so that the Veteran could be provided with another VA examination to assess the current severity of his left ankle symptomatology.  A VA examination was conducted in December 2015, and additional VA treatment records were added to the record in November 2015 and July 2016.  This constitutes substantial compliance with this Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology.  Although the September 2009 VA examiner did not have the claims file to review, the Board finds that the lack of a claims file alone does not render the examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In rating claims, it is primarily the symptomatology present at the examination that is most probative to the claim.  As nothing suggests that the lack of a claims file resulted in the September 2009 examiner documenting findings inconsistent with or less severe than otherwise outlined in the claims file, the Board does not find the September 2009 VA examination to be inadequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In an increased rating case the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In all cases, if later evidence indicates that the degree of disability increased or decreased following the assignment of a given rating, then "staged" ratings may be assigned for separate periods of time within the appeal period based on facts found.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Here, the Veteran's left ankle injury has been assigned a 20 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271 (2015).  In the selection of code numbers assigned to disabilities, for injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).  The hyphenated diagnostic code in this case indicates that arthritis due to trauma under Diagnostic Code 5010 was the service-connected disorder, while limitation of ankle motion under Diagnostic Code 5271, was a residual condition.  Id.  Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  A 20 percent rating is the maximum rating available under Diagnostic Code 5271. 

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion.  38 C.F.R. § 4.71, Plate II. 

The Board observes that the words "moderate" "moderately severe," and "marked," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran was provided with a VA joints examination in September 2009, at which time he was diagnosed as having prior fracture and degenerative joint disease of the left ankle.  Subjectively, the Veteran reported left ankle pain on a daily basis accompanied by swelling and instability.  He additionally indicated that he was employed as a truck driver and that during his work activities he experienced swelling of the left ankle with prolonged driving.  The Veteran stated that he had curtailed his walking in his daily activities and that he experienced flare ups of the ankle characterized by swelling which was activity related and varied in duration.  Objective examination revealed dorsiflexion of the left ankle to +10 degrees past the neutral point, plantar flexion to 45 degrees, and inversion and eversion each to 5 degrees.  His range of motion appeared accompanied by mild, end-of-range pain, but was not additionally limited following repetitive use.  The left ankle was tender over the lateral and the anterior aspects, but was stable upon drawer testing.  Ankle strength was normal, and the Veteran could stand on his tip toes three times.  X-rays of the left ankle showed an old fracture of the left fibula along with calcaneal spurring.

In correspondence dated in February 2010, the Veteran indicated that the 20 percent disability rating satisfied his appeal, seemingly withdrawing his claim for a higher rating.  However, approximately one month later, in March 2010, the Veteran indicated that he believed he was entitled to a rating in excess of 20 percent based on the amount of pain and swelling that he experienced with the disability.  

The Veteran was provided with another VA joints examination in July 2010, at which time he was diagnosed as having post left ankle residual arthritis and swelling following a closed fracture.  Subjectively, the Veteran reported pain and swelling, especially on the outside of his ankle, which increased and radiated up his left leg on the lateral side; after long periods of activity, it would give out frequently, especially after having driven a long distance with his job.  The Veteran further reported that swelling occurred mostly after long periods of work.  The Veteran was employed as a truck driver, and indicated that his ankle symptoms affected him at work when having to push the clutch, climb in and out of the truck, etc.  He reported flare ups characterized by additional swelling and pain which occurred approximately 3 to 4 times a week, especially after long days at work.  Upon objective examination, the left ankle demonstrated normal stability and tenderness to palpation globally, but more so to the inferior aspect of the lateral malleolus.  Squeeze testing was negative.  Drawer testing was normal, and the Veteran exhibited normal strength in plantar flexion and inversion as well as dorsiflexion and eversion.  The Veteran also had a prominent amount of swelling in the ankle joint itself.  Range of motion testing revealed dorsiflexion to 5 degrees and plantar flexion to 50 degrees.  Range of motion was not additionally limited following repetitive use.  Radiographs demonstrated mild degenerative changes that would be consistent with the prior fracture.

The Veteran was most recently provided with a VA ankle conditions examination in December 2015.  Subjectively, the Veteran reported left ankle pain on a daily basis depending upon his activity level as well as flare ups characterized by increased pain and swelling for several hours.  The Veteran additionally described decreased weightbearing tolerance in his left ankle.  Upon objective examination, dorsiflexion was limited to 5 degrees while plantar flexion was limited to 10 degrees.  Although pain was noted during dorsiflexion and plantar flexion ranges of motion, the examiner indicated that this pain did not result in or cause functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  However, the examiner explained that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare ups, and that pain significantly limited functional ability with repeated use over a period of time and during flare ups, although the examiner could not express functional loss in terms of additional loss of motion because the Veteran was not tested after repetitive use or during a flare up.  Muscle strength testing revealed 4/5 strength in dorsiflexion and plantar flexion.  There was no evidence of ankle instability, ankle dislocation, muscle atrophy, or ankylosis.  The Veteran reported occasional use of an ankle brace for prolonged weightbearing.  The examiner opined that, regardless of the Veteran's current employment status, his left ankle disability did not impact his ability to perform any type of occupational task (i.e., standing, walking, lifting, sitting, etc.).

As discussed, the Veteran does not have ankylosis of the right ankle to warrant a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5270.  In addition, there is no evidence of nonunion or malunion of the ankle joint with impairment in the knee or ankle (Diagnostic Code 5262); ankylosis of the subastralgar or tarsal joint (Diagnostic Code 5272); malunion of os calcis or astragalus (Diagnostic Code 5273); or astragalectomy (Diagnostic Code 5274).  Thus, a higher or separate evaluation under any of these rating codes is not for consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran does have a diagnosis of osteoarthritis of the left ankle, and arthritis may be rated under Diagnostic Code 5003.  However, such a rating is only assignable if the limitation of motion is not compensated under the limitation of motion codes.  In this case, as discussed above, arthritis due to trauma under Diagnostic Code 5010 was the service-connected disorder, while limitation of ankle motion under Diagnostic Code 5271 was a residual condition.  Consequently, a separate rating for arthritis of the right ankle is prohibited.  38 C.F.R. § 4.71a, under Diagnostic Code 5003 or 5010.  The Board reiterates that the current 20 percent rating is the maximum rating available under Diagnostic Code 5271.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As reflected by the above discussion, the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's left ankle disability.  Therefore, the claim is denied. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

Here, the Veteran's left ankle disability is productive of pain and loss of motion, as well as swelling in the left ankle.  The rating criteria for this disability contemplate these symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.  

Moreover, with respect to the second Thun element, the Board notes that the Veteran had been employed as a truck driver.  The evidence has not suggested that his service-connected disability would cause a marked interference with his employment if he were working.  To the contrary, the most recent VA examiner in December 2015 opined that, regardless of the Veteran's current employment status, his left ankle disability did not impact his ability to perform any type of occupational task.  In light of the above, the Board concludes that the Veteran's service-connected disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extraschedular rating for the Veteran's left ankle disability is denied.

Finally, the Board adds that the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of his ankle disability, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim is warranted.  


ORDER

Entitlement to a disability rating in excess 20 percent for DJD, status post fracture of the left ankle, is denied.


REMAND

The Veteran also seeks entitlement to service connection for a respiratory disorder, to include asbestosis.  Specifically, he contends that he was exposed to asbestos while grinding, welding, and insulating pipes aboard the USS Willard Keith (DD-775) in 1972 and aboard the USS Elmer Montgomery (FF-1082) in 1972 and 1973.

The Veteran's service personnel records confirm that he served as a boatswain's mate, and that his related civilian occupation was water transportation occupations.  

In correspondence dated in May 2007, S. D. Proctor, M.D., F.C.C.P, a private pulmonologist, diagnosed the Veteran as having asbestosis "with a reasonable degree of medical certainty" after pulmonary function tests (PFTs) revealed a moderate restrictive ventilatory defect.

The Veteran was provided with a VA respiratory examination in June 2011, at which time the examiner also diagnosed him as having asbestosis.  The examiner explained that the Veteran's clinical history along with his PFTs were consistent with his diagnosis of asbestosis.  Pending a change in the PFTs and chest X-rays, the examiner opined that that the Veteran's asbestosis was most likely caused by or a result of his asbestos exposure while active duty from 1971 to 1973.  

However, after VA performed a chest X-ray in June 2011 which revealed no evidence of active cardiopulmonary disease, another VA physician provided an addendum opinion in April 2012 which stated there was no current evidence to support or suggest a diagnosis of asbestosis.  

In November 2012, W. F. Alleyne, II, M.D., F.C.C.P., another private pulmonologist, diagnosed the Veteran as having asbestosis and attached the results of a computerized tomography (CT) scan of the chest as well as additional PFT results obtained in November 2012.  

A third VA respiratory opinion was obtained from a third VA physician in June 2013.  Curiously, however, this VA physician declared that the Veteran did not currently have, and was never diagnosed as ever having, a respiratory condition of any sort.  This VA examiner explained that he reviewed records of the November 2012 CT scan of the chest; however, there was no mention of interstitial lung disease or findings of pleural plaques and plaques that may be found on the diaphragm.  Additionally, the VA examiner conceded that the Veteran's November 2012 PFTs did show mild restrictive and obstructive disease with preserved diffusing capacity of the lungs for carbon monoxide (DLCO), but from these findings concluded that the Veteran less likely than not had asbestosis.

VA treatment notes show that the Veteran continued to seek treatment for chest pain, and he was noted to have occasional dyspnea in October 2014.  

Although the Veteran initially filed a claim of entitlement to service connection for asbestosis in January 2011, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board finds that the Veteran's' claim of entitlement to service connection for asbestosis should be broadly construed as a claim of entitlement to service connection for a respiratory disorder.  

Here, the VA examinations and opinions of record were very narrowly focused on whether an asbestosis diagnosis was appropriate for the Veteran, and neglected to provide any other respiratory diagnosis.  Although the June 2013 VA examiner conceded that the Veteran's November 2012 PFTs did show mild restrictive and obstructive disease with DLCO, he did not provide any respiratory diagnosis for these symptoms.  To the contrary, the examiner declared earlier in the examination report that the Veteran did not currently have, and was never diagnosed as ever having, a respiratory condition of any sort.  

The Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as the VA examinations recognized respiratory symptomatology in the Veteran but did not render a diagnoses or likely etiology of that symptomatology, the Board finds that the issue of entitlement to service connection for a respiratory disorder must be remanded in order to provide the Veteran with another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA pulmonary examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to determine whether the Veteran has a pulmonary or respiratory disability, and, if so, whether it is at least as likely as not (probability of 50 percent) that the current pulmonary or respiratory disability began in service, was caused by service, or is otherwise related to service, to include in-service exposure to asbestos.

The examiner is asked to specifically discuss the Veteran's statements and evidence of exposure to asbestos while grinding, welding, and insulating pipes aboard the USS Willard Keith (DD-775) in 1972 and aboard the USS Elmer Montgomery (FF-1082) in 1972 and 1973.

The examiner is asked to specifically comment on the diagnoses of asbestosis rendered by private pulmonologists in May 2007 and November 2012, as well as by a VA examiner in June 2011.  The examiner is also asked to discuss the June 2013 VA examiner's finding that the Veteran's November 2012 PFTs revealed mild restrictive and obstructive disease.  

The examiner must not rely solely on the absence of a respiratory disability in service as the basis for a negative opinion.  The question is whether the current respiratory disability is related to service.

A complete rationale must be provided for any opinion offered.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought remains denied, then provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


